SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-held Company Corporate Taxpayer’s ID (CNPJ/MF) 33.042.730/0001-04 Corporate Registry ID (NIRE) 35300396090 CALL NOTICE EXTRAORDINARY SHAREHOLDERS’ MEETING The Shareholders of Companhia Siderúrgica Nacional are summoned to attend the Extraordinary Shareholders’ Meeting to be held on April 18, 2013, at 11:00 a.m., at the Company’s headquarters, located at Av. Brig. Faria Lima, 3400, 20º andar, in the city and state of São Paulo, in order to resolve on the following Agenda: (i) to approve the amendment of article 5 of the Bylaws to reflect the new amount of the Company’s capital stock, due to the cancellation of shares held in treasury and the capital increase approved by the Company’s board of directors; (ii) to approve the amendment of articles 14 and 15 of the Bylaws in order to exclude the need for members of the Company’s Board of Directors to be shareholders and to adjust the number of members, pursuant to article 140 of the Brazilian Corporate Law; and (iii) to approve the consolidation of the Bylaws. Those Shareholders whose shares are held under custody are requested to present a statement of their shareholdings issued by the custodian institution. Shareholders intending to be represented by an attorney-in-fact shall observe the provisions of article 126, paragraph 1 of Law 6,404/76, delivering, preferably, at the Company’s headquarters the powers of attorney with special powers for representation at the General Meeting referred to herein, at least, forty-eight (48) hours prior to the date scheduled for the meeting, in order to enhance services provided to shareholders. Documents related to the items included in the Agenda are available for Shareholders’ consultation at the Company’s headquarters and on the websites of the Brazilian Securities and Exchange Commission (CVM), at www.cvm.gov.br; BM&FBovespa - Bolsa de Valores, Mercadorias e Futuros S.A., at www.bmfbovespa.com.br, and the Company, at www.csn.com.br/ir. São Paulo, April 2, 2013. Benjamin Steinbruch Chairman of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 3, 2013 COMPANHIA SIDERÚRGICA NACIONAL By: /
